appellant's stay petition at the same time that it granted respondents'
                  motions to dismiss.
                               Appellant also challenges a district court order entered on
                  November 8, 2012, that dismissed appellant's complaint with respect to
                  respondents Roger, Goettsch, Pate, Miller, Biggs, Garcia, McDonald, and
                  Heath. Specifically, appellant contends that the district court improperly
                  dismissed these respondents without first ruling on appellant's motion to
                  compel. Appellant has pointed to no authority suggesting that the district
                  court would have been authorized to grant the relief that appellant was
                  requesting in his motion to compel. Accordingly, we conclude that the
                  district court properly denied the motion to compel when it entered the
                  November 8 order. See Bd. of Gallery of History, Inc. v. Datecs Corp., 116
                  Nev. 286, 289, 994 P.2d 1149, 1150 (2000) (noting that the district court's
                  failure to rule on a request constitutes a denial of the request). We
                  therefore
                               ORDER the judgment of the district court AFFIRMED.'



                                                                     C.J.



                                             J.
                  Hardesty




                        1 We have considered appellant's remaining arguments and conclude
                  that they lack merit. In light of this disposition, we deny the relief
                  requested in appellant's September 29, 2014, filings.


SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A 0047(
                cc: Hon. James Todd Russell, District Judge
                     Willie D. Sampson
                     Attorney General/Carson City
                     Christopher R. Oram
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1907A